—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered September 28, 1993, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. .
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in closing the courtroom during the testimony of undercover police officer 787 is not preserved for appellate review (see, People v Martinez, 248 AD2d 730; People v Latta, 222 AD2d 303, 304). In any event, the defendant’s argument is without merit (see, People v Jacobs, 251 AD2d 427; People v Green, 244 AD2d 571; People v Nicot, 237 AD2d 310). Rosenblatt, J. P., Santucci, Altman and Friedmann, JJ., concur.